\)O\U\-¥>L)Jl\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 1 of 25

CHARLES A. JONES, Esq., SBN 6698
caj@cjoneslawfirm.com

KELLY MCINERNEY, Esq., SBN 7443
Kelly@cioneslawfirm.com

JONES LAW FIRM LLC

9585 Prototype Court, Suite B

Reno, NV 89521

Telephone: 775-853-6440
Facsimile: 775-853~6445

JAMES M. TERRELL (Applying for Pro Hac Vice Admission)

jterrell@mmlaw.net
J. MATTHEW STEPHENS (Applying for Pro Hac Vice Admission)

mstephens@mmlaw.net

METHVIN, TERRELL, YANCEY, STEPHENS & MILLER, P.C.
2201 Arlington Avenue South

Birmingharn, AL 35205

Telephone: (205) 93 9-0 1 99

Facsimile: (205) 939-0399

Attorneysfor Plaintz`jjfand the Proposed Class

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

DOUGLAS RICHEY, on behalf of
himself and all others Similarly situated,
Case No.:

Plaintiff,

v. CLASS ACTION COMPLAINT

AXON ENTERPRISES, INC., JURY TRIAL DEMANDED
formerly d/b/a TASER

INTERNATIONAL, INC.

Defendants.

VVVVV\/`/V`/v\/\_/W

 

Plaintiff, Douglas Richey, brings this class action pursuant to Rule 23 of the Federal
Rules of Civil Procedure, individually and on behalf all others similarly situated, against Axon

Enterprises, Inc., formerly doing business as Taser Intemational, lnc., and alleges the following:

1

 

 

 

CLASS ACTION COMPLAINT

 

 

U\-t>L)Jl\)

\OOQ\]O'\

10
ll
12
13
14
15
16
l7
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 2 of 25

INTRODUCTION
l. This class action seeks damages, injunctive and declaratory relief on behalf of
Plaintiff and a class of all persons who purchased or acquired the “Pulse”, “X2” or “X26P”
model Conducted Electrical Weapon (hereinafter “CEW”) manufactured by Defendant Axon
Enterprises, lnc., formerly doing business as Taser International, Inc. (hereinafter referred to as
“Taser”), during the four years preceding the date of the filing of this putative class action.

2. Through a common and uniform course of conduct, Taser manufactured,
supplied, promoted, and sold the Pulse, X2 and X26P model CEW when it knew or should have
known of a defective safety mechanism which causes the weapons to unintentionally discharge

3. Through a common and uniform course of conduct, Taser, acting individually and
collectively through its agents and dealers, failed to adequately disclose to the consuming public
the fact that its Pulse, X2 and X26P model CEWS had a defective safety mechanism

4. Furthermore, through a common and uniform course of conduct, Taser failed to
honor both legally mandated and voluntarily offered warranties that would have required it to
repair or correct, at no cost to the consuming public, the nonconforming, defective safety
mechanisms.

5. The purpose of this action is to hold accountable and to obtain maximum legal
and equitable relief from Taser for producing and placing into the stream of commerce its
defective Pulse, X2 and X26P model CEWs.

JURISDICTION & VENUE

6. This Court has original jurisdiction of this action pursuant to 28 U.S. Code §
l332(d), as Plaintiff Douglas Richey asserts these claims on behalf of a class of all persons in the
United States who purchased or acquired a Pulse, X2 and X26P model CEWS manufactured by
Taser, during the four years preceding the date of the filing of this putative class action. The
matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs;
and Plaintiff Douglas Richey is an adult resident citizen of the State of Nevada and Taser is a

citizen of the State of Arizona.

2

 

 

 

CLASS ACTION COMPLAINT

 

 

\OOO\IO\U\J>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 3 of 25

7. Venue is proper in this judicial district pursuant to 28 U.S. Code § 1391(b) and
(c), because Taser conducts business in Nevada, including Washoe County, and is a resident of
and subject to personal jurisdiction in this judicial district, as Taser distributes and sells its
products in Washoe County, Nevada.1 Moreover, Plaintiffs Taser Pulse model CEW, which is
the subject of this action, is located in this judicial district.

THE PARTIES
8. Plaintiff Douglas Richey (hereinafter “Plaintiff’) is an adult consumer residing in
Washoe County, Nevada. Mr. Richey acquired his Taser for personal, family or household
purposes

9. Defendant Axon Enterprises, Inc., formerly doing business as Taser lnternational,
lnc._. is a corporation located in Scottsdale, Arizona. Taser can be served at CT Corporation
Systern, 3800 N. Central Ave, Suite 460, Phoenix, AZ 85012.

10. At all times relevant herein, Taser, through its agents, distributors, servants and/or
employees, engaged in the design, manufacture, marketing, sale and delivery of its Pulse, X2 and
X26P model CEWs nationally and internationally.

CLASS ALLEGATIONS
11. Plaintiff brings this action pursuant to Fed. R. Civ. P. 23 on behalf of himself and
all others similarly situated, comprising a Class and Subclass, which are defined as follows:

a. Nationwide Class: All persons and entities in the United States who purchased or
owned, not for resale, during the four years preceding the date of the filing of this
putative class action through the present, a Pulse, X2 or X26P model CEW manufactured

by Taser.

b. Nevada Subclass: All persons and entities in the State of Nevada who purchased or
acquired during the four years preceding the date of the filing of this putative class action
through the present, a Pulse, X2 or X26P model CEW manufactured by Taser.

12. Plaintiff is a member of the Nationwide Class and the Nevada Subclass.

13. Excluded from the Class and Subclass are judicial personnel involved in

 

l https://bu\/.taser.com/pages/taser-retail-directorv (last visited 3/19/19).

3

 

 

 

CLASS ACTION COMPLAINT

 

 

LA~PL)JI\)

\IO`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 4 of 25

considering the claims herein, all persons and entities with claims for personal injury, all persons
in bankruptcy, Defendant Taser, any entities in which Taser has a controlling interest, and all of
Taser’s legal representatives, heirs and successors

14. lt is estimated that the Class consists of thousands of persons throughout the
continental United States and the Subclass thousands of persons throughout the State of Nevada.
ln the nine months preceding September 30, 2016 alone, Taser sold 99,604 units of the X26P, X2
and Pulse model CEWS.2 Accordingly, the members of the Class and the Subclass are so
numerous that joinder of all members, whether otherwise required or permitted, is impracticable
The exact number of Class and Subclass members is presently unknown to Plaintiff, but can
easily be self-identified or ascertained from Taser’s sales records.

15. There are numerous questions of law or fact common to the members of the Class
and Subclass which predominate over any questions affecting only individual members and
which make class certification appropriate in this case, including:

a. whether Taser, acting individually or collectively with its agents, failed to conduct
appropriate, reasonable and adequate testing of the Pulse, X2 and X26P model CEWs to
determine the adequacy of the safety mechanism and its conformity to the reasonable
expectations of consumers in the United States and Nevada;

b. whether Taser, acting individually or collectively with its agents, failed to warn or
otherwise inform Plaintiff and other members of the Class and Subclass of the likelihood
of accidental discharge caused by the defective safety mechanism of the Pulse, X2 and
X26P model CEWS;

c. whether Taser failed to adequately disclose and/or affirmatively concealed, in its
affirmations and promotional materials, among other things, the defective safety
mechanism associated with the Pulse, X2 and X26P model CEWs;

d. whether Taser violated the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, el seq.,
the Uniform Commercial Code, and common law;

e. whether Taser engaged in unfair and unconscionable commercial practices, including
the failure to abide by the terms of a written warranty, in connection with warranty
assertions; and

f. whether Taser’s conduct violated Nevada’s Deceptive Trade Practices Act, NEV. REV.

 

2 Form 10~Q, Taser International, lnc., filed on 11/09/ 16 for Period Ending 09/30/16.

4

 

 

 

CLASS ACTION COMPLAINT

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 5 of 25

STAT. § 598 et Seq.

16. The claims asserted by the named Plaintiff are typical of the claims of the
members of the Class and the Subclass.

17. This class action satisfies the criteria set forth in Fed. R. Civ. P. 23(a) and
23(b)(3) in that Plaintiff is a member of the Class and Subclass; Plaintiff will fairly and
adequately protect the interests of the members of the Class and Subclass; Plaintiff s interests are
coincident with and not antagonistic to those of the Class and Subclass; Plaintiff has retained
attorneys experienced in class and complex litigation; and Plaintiff has, through his counsel,
access to adequate financial resources to assure that the interests of the Class and Subclass are
adequately protected

18. A class action is superior to other available methods for the fair and efficient

adjudication of this controversy for at least the following reasons:

a. it is economically impractical for most members of the Class to prosecute separate,
individual actions; and

b. after the liability of Taser has been adjudicated, the individual and aggregate damages
claims of all members of the class can be determined readily by the Court.

19. Litigation of separate actions by individual Class and Subclass members would
create the risk of inconsistent or varying adjudications with respect to the individual Class and
Subclass members which would substantially impair or impede the ability of other Class and
Subclass members to protect their interests

20. Class certification is also appropriate because Taser has acted or refused to act on
grounds generally applicable to the Class and Subclass, thereby making appropriate declaratory
and/or injunctive relief with respect to the claims of Plaintiff and the Class and Subclass
members

FACTUAL BACKGROUND
21. The preceding paragraphs are incorporated herein by reference as though the

same were set forth below at length.

5

 

 

 

CLASS ACTION COMPLAINT

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 6 of 25

22. Taser sells Conducted Electrical Weapons (“CEWs”) throughout the United
States and the world for use in civilian personal self-defense, law enforcement, military,
paramilitary and other tactical applications In particular, Taser sells three of what it refers to as
“citizen” model CEWs that form the basis of the instant lawsuit -the Pulse, X2 and X26P. Taser
intentionally designed and shaped these three models to mimic the look and feel of traditional
handguns so that consumers familiar with traditional handguns are accustomed to the
functionality of the weapon.

23. Plaintiff originally purchased a “C2” model CEW3 from Taser for personal self-
defense in 2016. ln or around October of 2016, Plaintiff fired the weapon but it malfunctioned
when the prongs ejected only one to two feet.

24. Soon thereafter, Plaintiff contacted customer service at Taser and notified them
about the problem with his C2 unit.

26. Taser then shipped a Pulse model CEW to Plaintiff at his home to replace his
malfunctioning C2 model. Taser warranted that the replacement Pulse C2 model would be free
of defects in workmanship and materials for a period of one year from the date of receipt.

27. On January 18, 2017, Plaintiff was carrying the Pulse CEW inside a neoprene
case in his right jacket pocket. lt was Plaintiff’s custom and habit to carry the weapon with the
safety switch in the “safe” position, which he did on this occasion. Plaintiff had been in his car
and as he exited the driver side of the car, he heard a muftled pop and smelled gunpowder.
Plaintiff looked down at his pocket and saw the weapon’s electric barbs protruding from his
jacket. The weapon had discharged in Plaintiff’s pocket without his pulling the trigger. Plaintiff
ejected the cartridge from the gun and pulled the gun out of his pocket. The barbs were still
stuck in his jacket, and Plaintiff had to rip the jacket pocket to free the barbs. Luckily, Plaintiff
was not personally harmed from the incident

28. After inspecting the device, Plaintiff determined the Pulse’s safety mechanism

 

33 The C2 model CEW is not the subject of this lawsuit.

6

 

 

 

CLASS ACTION COMPLAINT

 

 

y._¢

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 7 of 25

had become disengaged, allowing it to misfire. The safety mechanism can be disengaged with
very little pressure and can be armed by moving the safety lever only a fraction of the way to the
“Armed” position, which increases the likelihood the safety will be disengaged accidentally
This risk is exacerbated by the fact that the weapon can be fired with very little pressure applied

to the trigger. (See Figures 1 and 2 below):

Figure 1: Showing How the Safety Mechanism Should Function According to the User

\OOC\!O'\Ut-J>L)JI\J

!\)NN!\)NNNNt\)»-¢»~»--»-»-d>-¢»-¢»-~,_¢¢_-
OO\)O\U\-¢>UJN’-‘O\DOC\IO\Lh-IAWN>-‘O

Manual)4

Safety Switch

 

 

 

Figure 2: Showing Plaintiff’s Actual Pulse CEW as Armed (Indicatsed by the Green Light)
With the Safety Lever Not Even Halfway to the “Armed” Position.5

 

4 Taser Pulse CEW User Manual, p. 4.

5 Photograph taken by Plaintiff

7

 

 

 

CLASS ACTION COMPLAINT

 

 

.b

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 8 of 25

 

29. That same day, on January 18, 2017, Plaintiff contacted the same Taser
representative, Jordan Holle, via email to inform him about his Pulse misfiring and inquire about
the problem. ln response to this inquiry, Jordan Holle emailed Mr. Richey on January 26, 2017,
explaining that “0ur engineers are currently aware of the safety switch activation [issue] and
are working on a solution.” (emphasis added).

30. Mr. Holle offered only to send Plaintiff two barb replacement cartridges in
response to Plaintiffs inquiry. Mr. Holle did not offer to repair or replace Plaintiff`s Pulse
model CEW with a non-defective safety mechanism that prevented unintentional discharges

31. Plaintiff’s experience with the Pulse CEW is not atypical. An investigation of
Taser X2 and X26P model CEWs6 published in March 2013 by Canada’s Defense Research and
Development (DRD) agency found that the Taser devices’ “Armed” mode could be entered by
starting with the safety lever in the “Safe” position and “moving the [safety] lever up by

approximately 40% of the total lever’s travel [distance]; hence the Armed mode occupies more

 

6 The “X2” and “X26P” model CEWs have the same traditional handgun design as the “Pulse,”
including the same defective safety mechanism.

8

 

 

 

CLASS ACTI()N COMPLAINT

 

 

\OOO\\O\U\-l>L)JI\))-\

Nl\)l\)l\)l\)l\)l\)l\)l\)*-*>-"-*""*~"“

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 9 of 25

of the levers travel range.”7 The DRD’s testing mirrored Plaintiff s experience with the Taser
Pulse, in that the safety lever needed only be moved less than halfway (only 40% of the way,
according to DRD) to the “Armed” position in order for the device to become armed.

32. This design flaw can lead to accidental aiming or discharge, as the DRD
concluded: “the [Taser] levers could be accidentally moved if an object is inadvertently brushed-

up against the side of the weapon,”8 which could lead to “accidental aiming or disarming of the

weapon.”9

33. This design defect poses a risk to the health and welfare of Taser device owners
and those around them. As Taser’s own “CEW [Conducted Electrical Weapon] Warnings” state,
the static shock administered by a Taser device “[c]an cause death or serious injury.” Thus,
many possibly dire consequences could result from an ill-timed misfire of a Taser device.

34. ln connection with the purchase and delivery of Taser model CEWS, including the
Pulse, X2 and X26P, Taser provides a one-year written warranty containing affirmations of fact
as to the absence of defects in materials and workmanship in its CEWs In particular, Taser’s

affirmations and warranties state as follows:

TASER International, Inc.’s Warranty, Limitations and Release - Citizen
Products

The following TASER International, lnc. (“TASER”) warranty provisions are
applicable on all sales or transfers of TASER Citizen Products, including
conducted electrical weapons (CEWS). The terms “Purchaser,” “your,” and “you”
mean any purchaser, transferee, possessor, or user of the TASER brand Citizen
Products.

Manufacturer’s Limited Warranty

TASER warrants that its citizen model CEWs (Bolt, Pulse, X26C, M26C, X26P
Professional Series, X2 Professional Series, and C2) and cartridges are free from
defects in workmanship and materials for a period of ONE (1) YEAR from the
date of receipt. Cartridges that are expended are deemed to have operated
properly. TASER manufactured accessories, including, but not limited to:
batteries and battery packs; battery chargers; carrying cases; cables; and holsters

 

7 Joey R. Bray, Taser X2 Prelimirzary Investigation, DRDC (Mar. 2013), at *10-11, available at
http://cradpdf.drdc_rddc.gc.ca/PDFS/unc124/p537607 Alb.pdf, last visited on June 20, 2018.

8 Id. at ii.

9 1a at ii

9

 

 

 

CLASS ACTION COMPLAINT

 

 

.b

\OOO\]O'\U!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 10 of 25

are covered under a limited 90~DAY warranty from the date of receipt Non-
TASER manufactured accessories are covered under the manufacturers’ warranty.
ln the event any country or state imposes a longer express warranty term than that
described in this warranty document, then the country or state’s term will take
precedence

If a valid warranty claim is received by TASER within the warranty period,
TASER agrees to repair or replace the product which TASER determines in its
sole discretion to be defective under normal use, as defined in the product
instructions TASER’s sole responsibility under this warranty is to either repair or
replace with the same or like product, at TASER’s option. TASER will undertake
the repair, replacement, or refund one time during the warranty period10

35. On February 22, 2017, counsel for Plaintiff and the putative Classes sent a letter
via certified mail to Taser informing it of the defective safety mechanism in the Pulse, X2 and
X26P model CEWs and requesting that Taser comply with express and implied warranties under
federal and state law. (See Pre-Litigation Notice letter dated February 22, 2017, attached hereto
as Exhibit 1). To date, however, Taser has failed to comply with its express and implied
Warranties with respect to Plaintiff and with respect to Class and Subclass members Among
other things, Taser has not repaired or replaced its Pulse, X2 and X26P model CEWs with non-
defective safety mechanisms that prevent unintentional discharges

36. Taser’s unilateral limitation of warranty also has caused a failure of the essential
purpose of the warranty, as the term is used in the Uniform Commercial Code, because Taser has
failed to repair or replace the defective safety mechanisms with non-defective, conforming safety

mechanisms

37. Taser failed to disclose at the time it marketed, warranted, sold or delivered the
Pulse, X2 and X26P model CEWs that these weapons had defective safety mechanisms that
caused unintentional discharges as described throughout this Complaint.

38. At all relevant times, Plaintiff and other members of the Class and Subclass were,
and continue to be, misinformed, misled and deceived by Taser with respect to the safety and
functionality of the Pulse, X2 and X26P model CEWs in light of the reasonable expectations for

safety and functionality of these weapons among the consuming public.

 

10 https://buv.taser.com/warrantv/, last visited on 2/28/17.

10

 

 

 

CLASS ACTION COMPLAINT

 

 

\OOQ\]O\U\-l>L)JN»--¢

[\)N[\)[\)K\)[\)[\)I\JI\)»-A»-a»-¢)-A»-a)-a)-a»-a)-\>-d
QC\IO\LJ\-I>Wl\.)*'-‘O\OOC\]O'\L/!J>W[\)**‘O

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 11 of 25

39. At all relevant times, Taser controlled the design, manufacture, marketing, and
sale of the Pulse, X2 and X26P model CEWs

40. The User Manuals provided to consumers during the period relevant to this
Complaint were wholly inadequate to alert Plaintiff and the Class and Subclass to the defective
safety mechanism associated with the Pulse, X2 and X26P model CEWs

41. Taser has not adequately informed the Class and Subclass about the defective
safety mechanism associated with the Pulse, X2 and X26P model CEWs, despite knowing about
the defective nature of these CEWs

42. Taser knew, or should have known, that the design, materials and workmanship
utilized for the Pulse, X2 and X26P model CEWs were insufficient to prevent unintentional
discharges

43. At all times relevant to the claims herein, Taser failed to conduct adequate testing
and research regarding the safety mechanism for the Pulse, X2 and X26P model CEWs Not
only did Taser fail to engage in adequate pre-market testing, but after introducing the Pulse, X2
and X26P model CEWs in the marketplace, Taser continued to fail to fulfill its ongoing
obligation to fully disclose the results of this testing and research regarding the defective safety
mechanism associated with the Pulse, X2 and X26P model CEWs

44. Under the Uniform Commercial Code (“UCC”), “[a] breach of warranty occurs
when tender of delivery is made, except that where a warranty explicitly extends to future
performance... the cause of action accrues when the breach is or should have been discovered.”
UCC Sales 2-725(b). Taser’s standard CEW warranty extends to future performance of the
goods

45. The Pulse, X2 and X26P model CEWs were delivered with standard future
performance warranties Here, Class and Subclass members exercising due diligence were
unable to discover the nonconformity of the safety mechanism because Taser did not disclose the
problem with the defective safety mechanism when customers received the Pulse, X2 and X26P

model CEWs

ll

 

 

 

CLASS ACTION COMPLAINT

 

 

\.DQC\)O\U!-I>~L)JN>-\

N[\)f\)t\)[\)[\)[\)[\)[\)»-l>-J»-¢»-a»-‘»-l»-¢\-l»-¢»-d
OQ\)O\LJ\-§WN**‘O\OOQ\]O\KIIJ>-DJN’~"O

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 12 of 25

46. By its aftirmations, representations and nondisclosures Taser portrayed and
warranted the Pulse, X2 and X26P model CEWs as safe and functional. Taser failed to deliver
the Pulse, X2 and X26P model CEWs having these characteristics as the Pulse, X2 and X26P
model CEWs lacked the design, materials and workmanship necessary to meet the minimum
safety and functionality characteristics reasonably expected by ordinary consumers in the United
States.

47. Taser also breached its express and implied warranties as it did not deliver the
Pulse, X2 and X26P model CEWs having the characteristics uses and benefits portrayed by
Taser, and Taser has failed to repair or replace the Pulse, X2 and X26P model CEWs in
accordance with the express promises of its written warranties

COUNT I
Violation of Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(1)
(On behalf of the Nationwide Class)

48. The preceding paragraphs are incorporated herein by reference as though the
same were set forth below at length.

49. Plaintiff brings this count individually and on behalf of the members of the
Nationwide Class

50. Congress enacted the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.
(the “Act”) in 1975 in response to widespread complaints from consumers that many warranties
were misleading and deceptive and were not being honored. To remedy this problem of
deception and failure to honor warranties the Act imposes civil liability on any “warrantor” for,
inter alia, failing to comply with any obligation under a written warranty and/or implied
warranty. See 15 U.S.C. § 2310(d)(1). The Act authorizes a “Suit for damages and other legal
and equitable relief.” Id. The Act authorizes the award of attorneys’ fees (id.), and expressly
authorizes class actions 15 U.S.C. § 2310(e).

51. Plaintiff has provided Taser adequate pre-suit notice and a reasonable opportunity

to cure, per the Act’s requirements (See Ex. l). Plaintiff has further notified Taser that he is

12

 

 

 

CLASS ACTION COMPLAINT

 

 

\OOO\]O\U'c-I>-L)Jl\)’-‘

NN!\>NNNNNI\)--*»-\»-¢»-‘)-*»~)-‘~»~\»-l
oo\!O\m-&>.wl\)»-‘O\DOO\IC\U\-l>~u.)t\)>-‘C>

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 13 of 25

acting on behalf of a class. (See ia’.). Taser has failed to cure the defective safety mechanism
and/or failed to repair or replace the Pulse, X2 and X26P model CEWs with a non~defective
safety mechanism that prevents unintentional discharges

52. Taser is a “warrantor” within the meaning of Section 2301(5) of the Act. Plaintiff
and other members of the Class and Subclass are “consumers” within the meaning of Section
2301(3) of the Act.

53. Taser expressly warranted the Pulse, X2 and X26P model CEWs These
warranties are “written warranties” within the meaning of Section 2301(6) of the Act and the
Uniform Commercial Code. Taser breached its express warranties in the manner described
above and below.

54. Taser impliedly warranted the Pulse, X2 and X26P model CEWs as being
merchantable and fit for a particular purpose, These warranties are implied warranties Within the
meaning of Section 2301(7) of the Act, and Sections 2-314 and 2~315 of the Uniform
Commercial Code. Taser breached these implied warranties in the manner described above and
below. Any limitation period, limitation on recovery or exclusions of implied warranties are
unconscionable within the meaning of Section 2-302 of the Uniform Commercial Code and,
therefore, are unenforceable, in that, among other things Plaintiff and members of the Class and
Subclass lacked a meaningful choice with respect to the terms of the written warranties due to
unequal bargaining power and a lack of warranty competition

55. Taser’s knowledge of the fact that its Pulse, X2 and X26P model CEWs had a
defective safety mechanism has given Taser more than adequate opportunity to cure the problem,
which opportunity it has not taken to date.

56. Plaintiff and other members of the Class were damaged by Taser’s failure to
comply with its obligations under the applicable express and implied warranties As a direct and
proximate cause of Taser’s breaches of express and implied warranties Plaintiff and other Class
and Subclass members have suffered actual economic damages and are threatened with

irreparable harm.

13

 

 

 

CLASS ACTION COMPLAINT

 

 

\OQC\]O'\L/\-BLJJ[\)»-a

NN[\)[\)[\)I\)[\){\)[\J»-~v-¢\-¢»-¢)-a)-¢>-d»-l>-l>~a
Oo\io\LJI-PWNHC\OOO\\O\£J\-BL»JNHO

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 14 of 25

WHEREFORE, Plaintiff respectfully requests that the Court grant the following relief:

a. enter an order pursuant to Rule 23 of the Federal Rules of Civil Procedure permitting
this case to be maintained as a class action on behalf of the Class as specified herein,
appointing Plaintiff as the representative of the Class and Plaintiffs counsel as counsel
for the Class;

b. enter judgment in favor of Plaintiff and the Class against Taser, as may be apportioned
by the Court or finder of fact, for damages consisting of, among other things
compensation for the repair and/or replacement of the Pulse, X2 and X26P model CEWs
including costs of replacement conducted electricity weapons other than the Pulse, X2
and X26P model CEWs as well as interest, attorneys’ fees expert fees and costs of suit;

c. enter declaratory and injunctive relief against Taser, requiring written Notice to all
owners transferees and users of the Pulse, X2 and X26P model CEWs as to their right to
recoup those monies and

d. award such further relief as the Court deems just and proper.

COUNT II
FRAUDULENT OMISSION
(On Behalf of the Nevada Subclass)

57. The preceding paragraphs are incorporated herein by reference as though the
same were fully set forth below at length.

58. Plaintiff brings this count individually and on behalf of the members of the
Nevada Subclass.

59. Taser was aware of the CEWS’ defect when it marketed and sold the CEWs to
Plaintiff and the Nevada Subclass members

60. Having been aware of the CEWs’ defect, and having known that Plaintiff and the
other members of the Class could not have reasonably been expected to know of the defect,
Taser had a duty to disclose the defect to Plaintiff and the Nevada Subclass members in
connection with the sale of the CEWs

61. Taser did not disclose the defect to Plaintiff and the Nevada Subclass members

62. The defect comprises material information with respect to the sale of the CEWs

63. ln purchasing the CEWs Plaintiff and the Nevada Subclass members reasonably

14

 

 

 

CLASS ACTION CGMPLAINT

 

 

\lO\U\-l>b~)l\)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 15 of 25

relied on Taser to disclose known material defects

64. Had Plaintiff and the Nevada Subclass members known of the CEWs’ defect they
would not have purchased or would have paid less for the CEWs

65. Through its omissions regarding the CEWs’ defect, Taser intended to induce, and
did induce, Plaintiff and the Nevada Subclass members to purchase a CEW that they otherwise
would not have purchased, or pay more for a CEW than they otherwise would have paid.

66. As a direct and proximate result of Taser’s omissions Plaintiff and the Nevada
Subclass members either overpaid for the CEWs or would not have purchased the CEWs at all
had the defect been disclosed to them, and, therefore, have incurred damages in an amount to be

determined at trial.
COUNT III
UNJUST ENRICHMENT
(On Behalf of the Nevada Subclass)

67. The preceding paragraphs are incorporated herein by reference as though the
same were fully set forth below at length.

68. Plaintiff brings this count individually and on behalf of the members of the
Nevada Subclass.

69. Taser benefitted from selling at an unjust profit defective CEWs that had
artificially inflated prices due to Taser’s concealment of the CEWS’ defect, and Plaintiff and the
Nevada Subclass members have overpaid for the CEWs

70. Taser has received and retained unjust benefits from Plaintiff and the Nevada
Subclass members and inequity has resulted.

71. lt is inequitable and unconscionable for Taser to retain these benefits

72. Because Taser concealed its fraud and deception, Plaintiff and the other members
of the Nevada Subclass were not aware of the true facts concerning the CEWs and did not
benefit from Taser’s misconduct

73. Taser knowingly accepted the unjust benefits of its wrongful conduct

74. As a result of Taser’s misconduct, the amount of its unjust enrichment should be

15

 

 

 

CLASS ACTION COMPLAINT

 

 

\DOC\]O\UW-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 16 of 25

disgorged and returned to Plaintiff and the Nevada Subclass members in an amount to be proven

at trial.

COUNT IV
VIOLATION GF THE DECEPTIVE TRADE PRACTICES ACT
Ni:v. REv. STAT. § 598 et seq. and NEv. REv. STAT. § 41.600(2)(e)
(On Behalf of the Nevada Subclass)

75. The preceding paragraphs are incorporated herein by reference as though the
same were fully set forth below at length.

76. Plaintiff brings this count individually and on behalf of the members of the
Nevada Subclass.

77. Plaintiff and the other members of the Nevada Subclass were deceived by Taser’s
failure to disclose that the CEWs share a common design defect in that they discharge when the
safety mechanism is in place.

78. Taser engaged in deceptive acts or practices when, in the course of its business it
knowingly omitted material facts as to the characteristics and qualities of the CEWs

79. Taser knowingly failed to disclose material information concerning the CEWs
that it had a duty to disclose. Taser had a duty to disclose the safety mechanism defect because:
(a) it was aware of the defect; (b) it had exclusive knowledge of the defect; (c) it actively
concealed material facts concerning the defect from the general public, Plaintiff and the Nevada
Subclass members As detailed above, the information concerning the defect was known to
Taser at the time of advertising and selling the defective CEWs all of which was intended to
induce consumers to purchase CEWs

80. Taser intended for Plaintiff and the Nevada Subclass members to rely on it to
provide adequately designed and manufactured CEWs and to honestly and accurately reveal the
problems described herein.

81. Taser intentionally and knowingly failed or refused to disclose the defect to

COI!SUm€l'S.

82. Taser’s deceptive omissions were intended to induce Plaintiff and the Nevada

16

 

 

 

CLASS ACTION COMPLAINT

 

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 17 of 25

Subclass members to believe that the CEWs were adequately designed and manufactured
83. Taser’s conduct constitutes deceptive trade practices as defined by the Deceptive

Trade Practices Act. NEV. REV. STAT. § 598.0923(2).

84. Plaintiff and the other members of the Nevada Subclass have suffered injury in
fact and actual damages resulting from Taser’s material omissions because they paid inflated
purchase prices for the CEWs Plaintiff and the Nevada Subclass members are entitled to
recover actual damages costs and attorneys’ fees and any injunctive relief the Court deems

proper under NEV. REV. STAT. § 41.600(3).
JURY DEMAND

Plaintiff hereby demands trial by jury of all issues properly triable thereby.

Respectfully submitted,

Dated: April 9, 2019 JONES LAW FIRM LLC

Bv: /s/ Charles A. Jones
CHARLES A. JONES, Esq., SBN 6698

caj@cjoneslawfirm.com

KELLY MCINERNEY. Esq., SBN 7443
kellv@cioneslawfirm.com

JONES LAW FIRM LLC

9585 Prototype Court, Suite B

Reno, NV 89521

Telephone: 775~853-6440
Facsimile: 775-853-6445

Attorneys for Plainti]jf and the Proposed Class

James M. Terrell

(Applying for Pro Hac Vice Admission)
J. Matthew Stephens

(Applying for Pro Hac Vz'ce Admission)
METHVIN TERRELL, P.C.

2201 Arlington Avenue South
Birmingham, AL 35205

Telephone: (205) 939-0199
Facsimile: (205) 939-0399

jterrell@mmlaw.net

17

 

 

 

CLASS ACTION CGMPLAINT

 

 

Ui-l>-L»JN

\DOO\]O`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 18 of 25

mstephens@mmlaw.net
Attorneys for Plaintiij and the Proposed Class

18

 

 

 

CLASS ACTION COMPLAINT

 

 

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 19 of 25

EXH|B|T 1

 

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 20 of 25

GIBBSLAW GP\OUP

 

February 22, 2017
VIA CERTIFIED MAIL
TASER INTERNATIONAL, INC.
Through its Registered Agent
C T CORPORATION SYSTEM

3800 N CENTRAL AVE SUITE 460
PHOENIX, AZ 85012

Re: Pre-Litigation Notice: Taser Safetv Switch Activation Issues

Gibbs Law Group LLP and McCallurn, Methvin & Terrell, P.C. represent Doug Richey.
Mr. Richey owns a TASER Pulse device and has grown concerned about a serious safety flaw in
the device’s design, which allows the device to arm and discharge inadvertently Mr. Richey has
been fortunate to avoid injury in the instance in which his TASER device has discharged on its
own and he seeks to protect other owners of the devices

Mr. Richey owned a TASER C2 but after the device failed to discharge properly, Mr.
Richey obtained the TASER Pulse as a replacement

On January 18, 2017, Mr. Richey was carrying the replacement TASER Pulse when it
discharged in his pocket, without Mr. Richey pulling the trigger. The TASER barbs punctured
Mr. Richey’s jacket, but luckily did not hit him.

After inspecting the device, Mr. Richey determined the Pulse’s safety mechanism had
become disengaged, allowing it to misfire. The safety mechanism can be disengaged with very
’ little pressure and can be armed by moving the safety lever only a fraction of the way to the
“Armed” position, which increases the likelihood the safety will be disengaged accidentally
This risk is exacerbated by the fact that the device can be fired with very little pressure applied to
the trigger.

Safety Switch

 

 

   

 

 

www.ClassLawGroup.com
505 14th Street, Su`ite 1110, Oakland, CA 946‘| 2
T. 510 350 9700 F. 510 350 9701

 

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 21 of 25

To: TASER International, Inc.
Re: Pre-Litigation Notice: Taser Safety Switch Activation lssues

Date: February 22, 2017
Page: 2 of 5

Figure 2: Showing Mr. Richey’s Pulse as Armed (Indicated by the Green Liglit) With the
Safety Lever Not Even Halfway to the “Armed” Position

 

In response to Mr. Richey’s inquiry about his Pulse misfiring, a TASER customer service
representative emailed Mr. Richey that “0ur engineers are currently aware of the safety switch
activation [issue] and are working on a solution.” (ernphasis added).

As you likely know, Mr. Richey’s experience is not atypical. An investigation of TASER
devices published in March 2013 by Canada’s Defense Research and Development (DRD)
agency found that the TASER devices’ “Armed” mode could be entered by starting with the
safety lever in the “Safe” position and “moving the [safety] lever up by approximately 40% of
the total lever’s travel [distance]; hence the Armed mode occupies more of the levers travel
range.”1 The DRD’s testing mirrored Mr. Richey’s experience with the TASER Pulse, in that the
safety lever needed only be moved less than halfway (only 40% of the way, according to DRD)
to the “Armed” position in order for the device to become armed.

 

1 Joey R. Bray, Taser XZ Prelimina)y Investigatz'on, DRDC (Mar. 2013), at *10-11, available at http://cradpdf.drdc-
rddc.gc.ca/PDFS/unc124/p537607_Alb.pdf.
www.C|assLawGroupcom
505 14th Street, Sulte 1110, Oakland, CA 94612
T. 510 350 9700 F. 510 350 9701

 

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 22 of 25

To: TASER lntemational, lnc.

Re: Pre-Litigation Notice: Taser Safety Switch Activation lssues
Date: February 22, 2017

Page: 3 of 5

This design flaw can lead to accidental arming or discharge, as the DRD concluded: “the
[TASER] levers could be accidentally moved if an object is inadvertently brushed-up against the
side of the weapon,”2 which could lead to “accidental arming or disarming of the weapon.”3

This design defect poses a risk to the health and welfare of TASER device owners and
those around them. As TASER’s own “CEW [Conducted Electrical Weapon] Wamings” state,
the static shock administered by a TASER device “[c]an cause death or serious injury.” lt takes
little imagination to envision the many possible dire consequences that could come from an ill~
timed misfire of a TASER device.

Accordingly, on behalf of himself and a class of all others similarly situated, Mr. Richey
demands that TASER remedy the above-described design defect and provide the other relief
requested below.

NOTICE OF VIOLATIONS

In connection with the sale of its devices TASER International, lnc. failed to disclose
material information namely, that the devices can be inadvertently armed and discharged,
endangering their owners and those nearby This danger would be important to a reasonable
consumer and renders the devices unable to pass without objection in trade and unfit for the
ordinary purposes for which they are used. Although TASER is obligated by implied warranties
and by its “Warranty, Limitations and Release - Citizens Products” to provide free and effective
repairs or replacement products TASER has thus far failed to do so. This conduct:

 

0 Violates the consumer protection laws of all fifty states including:
o California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq.;
o Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501 .201, et seq.;
o Maine’s Unfair Trade Practices Act, Me. Rev. Stat. tit. 5, § 205-A, et seq.;
o Massachusetts’s Regulation of Business Practice and Consumer Protection Act,
G.L. c. 93A;
New York’s General Business Law, N.Y. Gen. Bus. Law § 349; and
o Texas’s Deceptive Trade Practices-Consumer Protection Act, Tex. Bus. & Com.
Code § 17.41, et seq.

0

¢ F ederal and state warranty statutes including:
o The Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.;
o The Uniform Commercial Code express warranty statutes of all fifty states
o The Uniform Commercial Code implied warranty statutes of all fifty states and
o The Song-Beverly Consumer Warranty Act, Cal Civ. Code § 1790, et seq.

 

2 Id. at ll.
3 Id. at ii.
www.ClassLawGroup. com
505 14th Street. Suite 1110, Oal<land, CA 94612
T 510 350 9700 F. 510 350 9701

 

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 23 of 25

To: TASER International, lnc.
Re: Pre-Litigation Notice: Taser Safety Switch Activation lssues

Date: February 22, 2017

Page: 4 of 5

REQUESTED REMEDIES

Doug Richey DEMANDS THAT WITHIN THIRTY DAYS, TASER lnternational, lnc.
remedy its violations by doing the following:

A.

Disseminate a notice reasonably intended to reach all current and fenner owners
of TASER-brand devices in a form approved by Gibbs Law Group and
McCallum, Methvin & Terrell, setting forth:

. The existence and a description of the safety switch activation defect;

. A description of the repairs if any, which TASER believes may eliminate the

problem; and

. The right of each owner to obtain the remedies described below.

Subject to monitoring and confirmation by Gibbs Law Group and McCallum,
Methvin & Terrell, effectively repair, at no cost to owners all TASER-brand
devices to eliminate the safety switch activation defect.

Subj ect to monitoring and confirmation by Gibbs Law Group and McCallum,
Methvin & Terrell, buy back all devices for which TASER’s recommended repair
is incapable of eliminating the defect.

Immediately cease selling TASER-brand devices without first providing
satisfactory advance disclosure of the defect.

Pay into a court-approved escrow account an amount of money sufficient to pay
the above individual’s reasonable attorney fees and costs

Please contact us within thirty days to discuss TASER’s implementation of these
remedies We are willing to discuss implementation immediately, including through mediation
or an informal dispute resolution process

www.ClassLawGroup.com
505 14th Streat, Sulte 1110, Oakland, CA 94612
T. 510 350 9700 F. 510 350 9701

 

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 24 of 25

To: TASER International, lnc.
Re: Pre-Litigation Notice: Taser Safety Switch Activation lssues

Date: February 22, 2017
Page: 5 of 5

Very truly yours

GIBBS LAW GROUP LLP

Aaron Blumenthal

Email: ab@classlawgroup.com
Telephone: (510) 350-9714

cc: Matt Stephens
MCCALLUM, METHVIN & TERRELL, P.C.

Via entail
mstephens@mmlaw.net

www.ClassLawGroup.oom
505 14th Stroet, Sulte 1110, Oakland, CA 94612
T. 510 350 9700 F. 510 350 9701

 

Case 3:19-cV-00192-I\/|I\/|D-CBC Document 1 Filed 04/09/19 Page 25 of 25

  
 
 
  

, '*$
gm PG§;,;,;

     
   
 

 

     

1-`\" § ,.
ll ° ~ 3
\ § 3 § z
14 °° 3
"’ °`"§§g Q"i&l`§
\ ,E\\ w” o-| adam
g ,:§g\°m "“EE '*
s.‘s<'>§~ D. --"s>“>’~
see c crow »-1
emma O»‘ “` =‘<°
MN"‘=§ 1 .O§;°o~am
§-§§§§ Dd §¢=<'+§i:°°
ast~"z.s @z E.e §§
es<-°$Qs B;§o .
$_§f-‘g_g l <JN »Ebl)oz§
E-'E~¢Umc. z ::`~": §§UC>U
n ;. 1 ss §\ee°
§§ <<-- lie 1-<§§)§§
§ ‘ ' §§
§ § »-1:§
§ §" §§ f-`Qr :§
§ 1955 ""f §§
w §§ a§§§i§; w $J;<:

 

S‘U=S El=£_h ED|J[] 011:11] STDE.

   

1SENDER:_¢OMPLE?E`THIS SEchoNf&jv" 1 emmettmssecnorr;o~ostzvssv v =

 

 

 

 

 

 

 

 

m n comth items 1, 2, end a. 4 annum
..q IPrirrtyournameandaddressontnem/eree x mm
r somatwecanretumthecardtoyou. DMW°
"“ n mhmcamwwevacmmemanptm, 5 “W“°d”¥@°”"‘°d~m} °' umde
m orenthafmnt|tspacepermlts.
”" 1. moteAddrewto: o. waemmessmaammmw Dves
22 _ aves.umeaeawqmdmsbaow gun
Taser lntematronal, lnc.
g Through its Registered Agent
13 C ’l` Ccrporation System
‘= 3800 N central Ave, suits 460
§ Phoenix, AZ 85012
an s. san"?etype _"“ nmu/mm
lllllllllllllllllll|l|lllllllt|lllllllll messer mere ~ w
m WUMWMM GWMW
r-'\ 9590 9403 0524 5178 0293 93 ncaas¢namanvay umnm¢cprar
E goom$g:ivv:yymra¢dwm 1:\ iismmvmamom
~ 2. Mctebtumbm'mansfar#amservlcsmb n ma EWW

?DLB Dt=\tl] UUUB H?HE 551.5 raman newcomer
1__ § PsForm3811.Apm2015PsN1sao-oz~noo-soaa commaawmnwetpz

 

 

 

